v UNITED STATES DISTRICT COURT

ame nce :

TEN Ae A
Lay
My

|

SOUTHERN DISTRICT OF NEW YORK Wer BCTPOICATAY FIL DI

 

RICHARD LYNCH et al.,

 

 

 

 

 

 

Plaintiffs,

16 Civ. 7355 (LAP)
-versus-—

CITY OF NEW YORK et al., ORDER

 

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Counsel shall confer and report to the Court by letter no

later than March 13, 2020 on how they propose to proceed.

SO ORDERED.

Dated: March 6, 2020
New York, New York

 

LORETTA A. PRESKA
Senior U.S District Judge

 

 
